              Case 18-11736-BLS       Doc 960    Filed 06/17/21   Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                         Chapter 7

 HERITAGE HOME GROUP, LLC, et al.,              Case No. 18-11736 (BLS)

                         Debtors.               (Jointly Administered)


                   ORDER SCHEDULING OMNIBUS HEARING DATE


               IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned cases:

               DATE                       TIME

               July 21, 2021              9:45 a.m. Eastern Time (Omnibus Hearing)




Dated: June 16th, 2021                     BRENDAN L. SHANNON
Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
